Citation Nr: 1105730	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a right upper thigh 
disorder, to include as secondary to degenerative disc disease of 
the lumbar spine.

3.  Entitlement to service connection for a mood disorder with 
major depressive episode-like features, to include as secondary 
to degenerative disc disease of the lumbar spine and tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney at Law


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974, 
and from March 1978 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's January 2007 
claims for entitlement to service connection for degenerative 
disc disease of the lumbar spine, a right upper thigh disorder, 
and tinnitus, as well as his March 2007 claims for entitlement to 
service connection for a mood disorder, a left foot disorder, and 
a total rating based on individual unemployability (TDIU) due to 
service-connected disability.

Additional documents were submitted after the issuance of the 
December 2009 supplemental statement of the case.  The submission 
of such evidence was accompanied by a waiver of RO consideration 
dated January 2011.  38 C.F.R. 
§ 20.1304(c) (2010).

The Board considers the Veteran's claim for service connection 
for a mood disorder as encompassing all psychiatric disorders 
with which the Veteran has been diagnosed, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental health disability that could reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

The issue of entitlement to a TDIU due to service-connected 
disability has been raised by the Veteran in his representative's 
March 2010 and January 2011 letters, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ) since its denial in 
a March 2008 rating decision, which was not the subject of a 
timely notice of disagreement (NOD) as to that issue.  Therefore, 
the Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

The issues of entitlement to service connection for degenerative 
disc disease of the lumbar spine; entitlement to service 
connection for a right upper thigh disorder, to include as 
secondary to degenerative disc disease of the lumbar spine; 
entitlement to service connection for a mood disorder, to include 
as secondary to tinnitus and to degenerative disc disease of the 
lumbar spine; and entitlement to service connection for a left 
foot disorder, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent and credible evidence relating the Veteran's 
current diagnosis of tinnitus to noise exposure during his 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated January 2007, March 2007, July 2007, October 2007, 
and November 2007, provided to the Veteran before the March 2008 
rating decision, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his claims, what VA would do and had done, 
and what evidence he should provide.  The letters also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims.

The Court has issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service-connection claim, including the degree of disability 
and the effective date of an award.  The Veteran was provided 
with such notice in January 2007, March 2007, July 2007, October 
2007, and November 2007, prior to the initial rating decision in 
March 2008.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.

The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) benefits for claimed disorders.  In 
a November 2007 letter, the Veteran indicated that he does not 
receive or expect to receive disability retirement benefits.  
Additionally, VA completed an SSA inquiry in August 2008, and SSA 
replied that it had no records for the Veteran.  Golz v. 
Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.




Analysis:  Service Connection for Tinnitus

The Veteran's service treatment records show no evidence of 
complaints, diagnoses, or treatment of tinnitus.  However, the 
Veteran's Reports of Medical Examination include evidence of 
worsening hearing on audiometric testing.  Additionally, the 
Board notes that the Veteran was granted service connection for 
bilateral hearing loss as of December 12, 2007.

In November 2004, the Veteran's private clinician, D.M. Bond, 
D.O., diagnosed the Veteran with tinnitus, and opined that he 
"presumed [it] to be due to a recent URI [upper respiratory 
infection]" that was resolving.  The Veteran reported the onset 
of tinnitus along with a head cold.

The Veteran returned to Dr. Bond in February 2005 with continuing 
complaints of tinnitus, which the Veteran observed coincided with 
taking high doses of Ultram, low doses of Ultram, and with 
discontinuation of Ultram.  Dr. Bond noted that the Veteran takes 
Ultram to treat his chronic back pain, which radiates to his 
right leg.  Dr. Bond diagnosed the Veteran with an adverse 
reaction to Ultram, causing tinnitus.  He did not directly 
address his previous association of tinnitus with a URI.

In March 2006, a Pensacola Naval Hospital (PNH) physician 
diagnosed the Veteran with tinnitus.  He did not provide an 
etiological opinion.

In December 2006, the Veteran told a VA audiologist that he began 
experiencing tinnitus around December 2005, when he began taking 
Ultram for his back pain.  The Veteran reported hearing ringing 
in his ears.  He also reported having been exposed to loud 
explosions, the firing of 16" guns, and flight deck noise from 
an aircraft carrier during his service, as well as machinery 
noise in his occupation.  The audiologist diagnosed the Veteran 
with bilateral moderate high-frequency sensorineural hearing loss 
(SNHL).

The Veteran wrote in March 2007 that "during the past year or so 
my ears have started to ring and at times it becomes very 
distracting."

VA provided the Veteran with a compensation and pension (C&P) 
audiological examination in December 2007.  The claims file was 
unavailable for review.  The Veteran reported that he has 
tinnitus, as well as dizziness whenever he turns his head.  The 
Veteran stated that he first noticed tinnitus in about 2004, and 
that the onset was sudden and not immediately after noise 
exposure.  He also stated that, during service, he experienced 
noise exposure from aircraft carriers, aircraft take-offs and 
landings, shipyard noise, and battleship gun fire.  The examiner 
diagnosed the Veteran with normal hearing sensitivity from 250 to 
1000 Hertz (Hz), sloping to a mild to moderately severe high 
frequency sensorineural hearing loss from 2000 to 8000 Hz in the 
right ear.  The VA examiner diagnosed the Veteran with normal 
hearing sensitivity from 250 to 1000 Hz sloping to a mild 
sensorineural hearing loss from 1500 to 8000 Hz.  The examiner 
further found that the Veteran had high frequency hearing loss 
bilaterally, and that testing was consistent and reliable.  The 
VA examiner noted in his report that the Veteran's tinnitus "is 
possibly medication related."  However, in his etiological 
opinion, the examiner determined that due to the late onset of 
the Veteran's tinnitus, years after his noise exposure in 
service, its etiology "cannot be determined without mere 
speculation."

The Board finds that the December 2007 VA examiner's opinion 
supports neither a grant nor a denial of service connection.  The 
Board further finds that the examiner's statement that the 
Veteran's tinnitus "is possibly medication related" is too 
speculative to be considered a negative etiological opinion.  
Opinions consisting of speculation or uncertainty-as here, by 
use of the word "possibly"-are inadequate for establishing 
service connection.  Bloom v. West, 12 Vet. App. 185 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty); Bostain v. West, 11 Vet. App. 124 
(1998) (a private physician's opinion that a Veteran's 
preexisting service-related condition "may have" contributed to 
his ultimate demise was too speculative, standing alone, to be 
deemed new and material evidence to reopen cause-of-death claim); 
Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion 
expressed in terms of "may be related to service" necessarily 
implies "may or may not," and therefore is too speculative to 
establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (a medical professional's use of equivocal language 
such as "may or may not be related to service" was too 
speculative to constitute a definitive opinion on issue of 
causation).

The Board further finds that the VA examination is adequate.  In 
order for a VA examination to be considered adequate in a case of 
service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Here, the examiner found that he could not render an 
etiological opinion, and explained that this was because the 
Veteran's tinnitus had its onset years after his exposure to 
noise in service.  Jones v. Shinseki, 23 Vet. App. 382, 391 
(2010) (holding that when an examiner provides a statement that 
etiology cannot be determined, the examiner should clearly 
identify what cannot be determined).

In an October 2008 letter-following Dr. Bond's February 2005 
report featuring the same conclusion-the Veteran asserted that 
his onset of tinnitus coincided with his taking pills for his 
pain.  He reported that "The Tinnitus is so constant and loud 
that I hear it all the time....I can't run from the noise and there 
is nothing I can do to ease the stressful tension associated with 
the ringing sound in my head....The constant Tinnitus is virtually 
taking over my mind, making it impossible to think or to 
function."

In May 2009, a PNH physician diagnosed the Veteran with "chronic 
tinnitus related to hearing damage experienced while on active 
duty."

In January 2010-following the PNH physician's opinion linking 
his tinnitus to hearing damage sustained in service-the Veteran 
again recounted multiple instances of noise exposure during 
service, including shipyard machinery, flights taking off and 
landing, and the firing of a 16" gun during fire support 
exercises.

In March 2010, a private clinician, W.C. Wilson, D.O., stated 
that he had reviewed the Veteran's available medical records and 
performed a complete history and physical as it pertained to his 
medical problems.  The Veteran reported having worsening 
tinnitus.  He further reported being exposed to the noise from 
16" guns during several firing practice runs aboard a 
battleship.  Dr. Wilson diagnosed the Veteran with recurrent 
tinnitus, and opined that it is as likely as not linked to 
exposure to loud noises during his active duty service, including 
the firing of 16" guns.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner and private 
and VA clinicians are so qualified, their medical findings 
constitute competent medical evidence.

The Veteran is competent to observe that he was exposed to loud 
noises during service.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In this case, the Board finds the Veteran credible because his 
service is consistent with his claimed noise exposure, and 
because he is in receipt of service connection for hearing loss.  
Although the Veteran has variously ascribed his tinnitus to both 
in-service noise exposure and post-service pain medication, the 
Board observes that the Veteran's comments in that regard follow 
the opinions of his treating clinicians.  The Board finds that 
the Veteran's credibility is not impugned by noting two separate, 
and nonexclusive, potential causes of his tinnitus.  The Board 
finds it credible that the Veteran noticed both noise exposure 
during service, and a correlation between the onset of his 
tinnitus and the taking of his pain medication.

With respect to the medical evidence regarding causation of the 
Veteran's tinnitus, the Board finds that there is an approximate 
balance of positive and negative evidence.  38 C.F.R. § 3.102.  
The Board notes that the only negative etiological opinions of 
record were provided by Dr. Bond, who first ascribed the 
Veteran's tinnitus to a URI in November 2004, and then ascribed 
it to an adverse reaction to Ultram in February 2005.  Dr. Bond's 
opinion is entitled to limited probative value both because he 
provided no explanation for abandoning his first etiological 
conclusion, and because he provided no rationale for why a 
correlation between taking (and discontinuing) Ultram and 
tinnitus should constitute causation thereby.  By contrast, the 
opinion provided by a PNH physician in May 2009 which positively 
related the Veteran's tinnitus to noise exposure during service 
is especially probative because the physician's employment at a 
Naval Hospital provides him with experience and judgment about 
the types of noise exposure that Veterans of the Navy are likely 
to have faced, and their role in causing tinnitus.  The Board 
further finds that although Dr. Wilson's March 2010 opinion also 
ascribes the Veteran's tinnitus to his noise exposure in service, 
that opinion is of negligible probative value because it contains 
diagnoses-for example, unfavorable ankylosis of the entire 
spine-that are wholly inconsistent with the Veteran's other 
treatment records.  In summary, after careful consideration of 
the most probative etiological opinions of record, the Board 
finds that the evidence is at least in equipoise.  Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999) (where conflicting medical opinions are of record, the 
Board can ascribe greater probative weight to one opinion over 
another, provided that a rational basis is given); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on 
one clinician's opinion than another's based on the reasoning in 
the opinions, and whether and to what extent the clinicians 
reviewed the Veteran's prior clinical records and other 
evidence).  Attributing the benefit of the doubt to the Veteran, 
service connection for tinnitus therefore is granted.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for service connection for degenerative 
disc disease of the lumbar spine; service connection for a right 
upper thigh disorder, to include as secondary to degenerative 
disc disease of the lumbar spine; service connection for a mood 
disorder, to include as secondary to degenerative disc disease of 
the lumbar spine, and to include as secondary to tinnitus; and 
service connection for a left foot disorder.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. 
§ 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Analysis:  Service Connection for Degenerative Disc Disease of 
the Lumbar Spine

The Veteran's service treatment records include evidence of 
chronic low back pain (LBP) during service.  In his Reports of 
Medical History dated July 1970, April 1974, and February 1978, 
the Veteran checked boxes indicating that he did not have, and 
had never had, "back trouble of any kind" or "recurrent back 
pain."  However, in his Reports of Medical History dated March 
1986, March 1989, June 1990, October 1991, and February 1994, the 
Veteran checked boxes indicating that he had "recurrent back 
pain."  In his March 1986 Report of Medical History, a notation 
was made that the Veteran was involved in an automobile accident 
in 1985 at Ft. McClellan, Alabama, for which he received 
treatment at Noble Hospital.

In his Reports of Medical Examination dated July 1970, April 
1974, February 1978, March 1986, March 1989, June 1990, October 
1991, and February 1994, clinicians determined that the Veteran's 
spine and other musculoskeletal system were normal.

In an undated "Master Problem List," under the heading 
"Temporary (Minor) Problems," a listing of mechanical LBP was 
noted to have occurred in 1972.  Additionally, an in-service 
clinician diagnosed the Veteran with chronic LBP in November 
1998.  Also in November 1998, a PNH physician administered an x-
ray of the Veteran's back.  The physician noted that the Veteran 
had chronic LBP since 1971 after undergoing a lumbar puncture 
(LP) to rule out (R/O) meningitis.  The in-service physician 
diagnosed focal sclerosis of the bilateral pars interacticularis 
of L5, with no evidence of spondylolysis or spondylolisthesis, 
and normal height and alignment of the lumbar vertebrae.

After his service, in July 1999, the Veteran sought treatment for 
his lumbar spine from a private clinician, Dr. Bond.  The Veteran 
reported having burning and discomfort on the right side of his 
back in the vicinity of the costovertebral angle (CVA), although 
those symptoms were not present on examination.  Dr. Bond found 
that neurological and neuromuscular evaluations of the Veteran's 
back were essentially normal, and that he was unable to elicit 
back pain with range of motion, bending, or stretching tests.  
Dr. Bond's assessment was that the Veteran's back pain "seems to 
be associated with irritation to possibly his diaphragm 
recruiting some back muscle pain.  There may be a neurologic or 
neuritis component to this because it is only aggravated with 
sitting and not necessarily with lifting, bending or twisting."

In February 2004, the Veteran underwent another x-ray 
administered by a PNH physician.  The Veteran reported 
experiencing LBP.  The physician found that the Veteran's L5-S1 
had normal bony alignment, disk spaces, and osseous structures; 
well-maintained vertebral heights; no evidence of fracture or 
spondylolisthesis; grossly normal sacroiliac joints; and normal 
soft tissues.  The physician diagnosed the Veteran with a normal 
limited lumbar spine.

The Veteran again sought treatment from Dr. Bond in November 
2004.  The Veteran reported having lower back pain problems since 
a spinal tap in 1972, and a "repeat injury" in 1977.  The 
Veteran complained of general lower back pain, occasionally 
flaring up, with radicular pain into the right lateral thigh.  
The Veteran reported taking Ultram for his lumbar spine symptoms.  
Dr. Bond observed that the Veteran's L3-L4 spinous process was 
mildly irritable with direct palpation.  He diagnosed the Veteran 
with chronic LBP, mild and well controlled.

The Veteran sought treatment from VA as a new patient in 
September 2006.  The VA physician diagnosed the Veteran with LBP.

VA provided the Veteran with a C&P examination of his spine and 
spinal cord in November 2007.  The VA examiner reviewed the 
claims file.  The Veteran reported experiencing three back 
injuries during service.  First, he stated that he had a lumbar 
puncture in 1971 for suspected meningitis.  Second, he reported 
that he twisted his back in 1974 as a result of a karate kick in 
a class, that x-rays were negative for a fracture or other 
pathological changes, and that he was treated with a back brace.  
The Board notes that the Veteran's service treatment records 
include treatment for a bruised right leg (lower anterior tibia) 
due to a kick in karate class in June 1972, but no complaints, 
diagnosis, or treatment was noted regarding either back symptoms 
or a back brace as a result of that incident.  Third, he noted 
that he sustained trauma during a motor vehicle accident in 1984.  
The Veteran stated that he continues to have constant aching and 
nagging pain in his lower back, in the area of his lumbar 
puncture, with pain and numbness radiating to his right femur.  
He reported that he cannot get out of bed on many days, lift more 
than 5 pounds, or stand for more than 20 minutes.  He noted that 
he takes Ultram for pain control.  With respect to employment, he 
reported having worked for a pool company in 2001, and as an 
administrator from 2003 to 2005.

The November 2007 VA examiner found that the Veteran had a 
slightly stiff gait secondary to his back complaint.  His back 
had no evidence of congenital scoliosis, and no evidence of 
hyperkyphosis or lordosis.  There was no muscle atrophy, and no 
palpable spasm or tenderness of the paravertebral muscular spine.  
Straight leg raise testing was positive bilaterally.  The 
Veteran's sensory examination showed him to be intact to sharp, 
dull, and light touch.  On range of motion testing, he had 
flexion to 80 degrees, extension to 0 degrees, lateral flexion to 
20 degrees bilaterally, and lateral rotation to 30 degrees to the 
right, and to 45 degrees to the left.  The VA examiner diagnosed 
the Veteran with degenerative disk disease of the lumbar spine.  
The examiner opined that, based on the preponderance of medical 
evidence, the Veteran's lumbar degenerative disc disease was not 
caused by or related to his lumbar puncture.  The examiner did 
not provide an etiological opinion as to whether any event during 
the remainder of the Veteran's service-including his alleged 
karate and motor vehicle injuries-caused or aggravated his 
lumbar degenerative disc disease.

VA also provided the Veteran with a C&P examination of his mental 
condition in December 2007, at which he reported that he 
reinjured his back in service in 1984 by intentionally driving 
his truck into a tree in a suicide attempt.  The Veteran stated 
that no misconduct was found, and that he was sent to a 
psychiatric ward for approximately six weeks.

In March 2008 and August 2008, a PNH clinician diagnosed the 
Veteran with a backache.  In September 2008, another PNH 
clinician diagnosed the Veteran with arthralgias in multiple 
areas after the Veteran reported that he was unable to work or 
sleep because of his back pain.  Also in September 2008, the 
Veteran underwent another x-ray administered by a PNH clinician, 
who diagnosed the Veteran with degenerative disc disease at L5-
S1, and with an 8 millimeter (mm) dense opacity projecting over 
the left L1 transverse process, which he found "may be a 
calcification of uncertain etiology."

In October 2008, a PNH clinician administered a magnetic 
resonance imaging (MRI) test of the Veteran's lumbar spine, and 
found disproportionate intervertebral disc desiccation from L2-3 
through L5-S1; multiple T1- and T2-type hyperintense structures 
within the lumbosacral spine, including a large, round structure 
within almost the entire volume of the L1 vertebral body, 
compatible with hemangiomas (abnormal buildups of blood vessels); 
a circumferential disc bulge with tear of the annulus fibrosis, 
mild bilateral neural foraminal narrowing, and bilateral 
ligamentum flava hypertrophy (a degenerative condition of the 
spine wherein the spinal canal shrinks and impinges on the nerves 
of the spinal cord) at L4-5; a circumferential disc bulge with 
tear of the annulus fibrosis at L5-S1; and multilevel lumbar 
spondyloarthropathy (an inflammatory joint disease).

The Veteran, in December 2008, told a private physical therapist, 
K. Midgett, P.T., that he had injured his back in an automobile 
accident in 1989, and had started getting back pain in 1994.  The 
Veteran reported that his low back had gotten better from 1996 to 
1999, but that it had gotten worse when he started his own 
company and was on the road for long hours.  He further stated 
that his low back began hurting significantly in 2006.  

In April 2009, another private physician, C.E. Chapleau, M.D., 
noted that the Veteran reported that he was working part-time as 
a bus driver.  The Veteran stated that he hurt his back in a 
motor vehicle accident in 1986, and began having lower back pain 
of such severity that it required the use of a walking stick in 
1999.  Dr. Chapleau noted that the Veteran had another MRI scan 
in 2009, which showed "some routine wear and tear changes with 
disc bulge and possible tear of the annulus at L5-S1, maybe a 
little more on the right than the left.  He has a little bit of 
wear and tear changes at L4-5 but nothing major."  Dr. Chapleau 
found that the Veteran had no muscular spasm and no neurological 
deficit.  The Veteran had flexion to 30 degrees.  Dr. Chapleau 
diagnosed the Veteran with bulging lumbar discs and chronic back 
pain, and determined that "there is no surgical remedy for 
him."

Another private physician, A.B. Stein, M.D., performed an 
intraarticular facet block at L4-5 and L5-S1 bilaterally on the 
Veteran in June 2009.  Dr. Stein diagnosed the Veteran, both 
preoperatively and postoperatively, with lumbago, lumbar 
spondylosis, lumbar neuroforaminal stenosis, and lumbar facet 
syndrome.

In March 2010, another private clinician, W.C. Wilson, D.O., 
evaluated the Veteran for "the extent and disability of military 
service injuries and illnesses."  Dr. Wilson noted that he had 
reviewed the Veteran's available medical records, and performed a 
complete history and physical.  Dr. Wilson opined that the 
Veteran's "back...pain [was] noted as injuries reported while [on] 
active duty and therefore [is] NOT debatable."  He further 
opined that, based on his own experience in military service, 
"sick call was essentially, a focus of getting the men back to 
work as soon as possible.  'Patch and go' was the order.  Deep 
investigation of diagnosis and treatment was NOT the standard 
operating procedure while underway.  [The Veteran's] back...pain 
[is] documented and the service connection cannot be disputed.  
The extent of [his] disability rating is in question.  Upon 
direct physical examination, I find an honorable, honest Veteran 
who has limited range of motion to all facets.  He walks tenderly 
and slowly.  His guarding of his back is obvious upon sitting and 
he takes pains to sit properly with his back and neck.  He was 
unable to respond quickly to peripheral stimuli to his neck and 
back.  MRI shows two annular tears, disc bulges and at L4-L5 and 
L5-S1 paracentral to the right.  These are debilitating injuries.  
L5-S1, being paracentral, confirms the tingling and numbing he 
feels down his legs.  L4-L5 bulges exacerbate this region.  
These, if they have not already, will herniated and dehydrate, 
that is a given.  With such injuries, he cannot, and it is not 
recommended, to sit for long periods of time, stand for long 
periods of time, puck up any amount of weight, run, or walk 
far....These problems will not heal and can only grow worse."  Dr. 
Wilson diagnosed the Veteran with unfavorable ankylosis of the 
entire spine and severely limited range of motion.  He opined 
that the Veteran's lumbar spine disability is as likely as not 
linked to the back problems complained of and diagnosed during 
service.

In light of the foregoing medical history, the Board finds that a 
new examination is warranted for three reasons.  First, the 
November 2007 VA examiner's etiological findings are incomplete, 
because the examiner did not provide an opinion as to whether it 
is at least as likely as not that any other in-service injury, 
including the alleged motor vehicle accident, caused or 
aggravated the Veteran's lumbar spine disorder.  Second, and 
relatedly, remand is warranted so that VA can attempt to obtain 
records of the motor vehicle accident in service in 1985 (or, as 
the Veteran reported, in 1984, 1986, or 1989).  Third, the Board 
requires comment on the conflicting etiological opinions in the 
VA examiner's November 2007 report and Dr. Wilson's March 2010 
report.

Due to the complexity and multiplicity of diagnoses recounted 
above, the Board requests that an expert on disorders of the 
spine conduct a VA examination of this Veteran's lumbar spine 
disorder(s).  The examiner should review the Veteran's claims 
file, and indicate whether such review was accomplished.  The 
examiner should also review the summary of the Veteran's in-
service and post-service diagnoses provided above.  The examiner 
should provide an opinion as to whether it is at least as likely 
as not (meaning, a probability of 50 percent or greater) that the 
Veteran's lumbar spine disorder(s) was caused or aggravated as a 
result of his service.  The examiner should also comment on the 
conflicting etiological opinions in the VA examiner's November 
2007 report and Dr. Wilson's March 2010 report; if the examiner 
finds one report more accurate or probative than the other, he or 
she should explain why.  The examiner should provide a rationale 
for all opinions requested above.  If the examiner is unable to 
provide an opinion, he or she should state the reason(s) why.

Analysis:  Service Connection for a Right Upper Thigh Disorder, 
to Include as Secondary to Degenerative Disc Disease of the 
Lumbar Spine

With respect to the issue of entitlement to service connection 
for a right upper thigh disorder, the Board notes that this issue 
is inextricably intertwined with the issue of entitlement to 
service connection for degenerative disc disease of the lumbar 
spine.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Remand is 
required because a determination of whether degenerative disc 
disease of the lumbar spine warrants service connection is 
necessary before the Board can determine whether the Veteran's 
right upper thigh disorder should be service connected as 
secondary thereto.

The Veteran's service treatment records include no evidence of a 
right upper thigh disorder during service.  In his Reports of 
Medical History dated July 1970, April 1974, February 1978, March 
1986, March 1989, June 1990, October 1991, and February 1994, the 
Veteran checked boxes indicating that he did not have, and had 
never had, cramps in his legs.  Likewise, in his Reports of 
Medical Examination dated July 1970, April 1974, February 1978, 
March 1986, March 1989, June 1990, October 1991, and February 
1994, clinicians determined that the Veteran's lower extremities 
and musculoskeletal system were normal.

After service, in November 2004, Dr. Bond noted that the Veteran 
complained of general lower back pain with radicular pain into 
the right lateral thigh.

Similarly, the Veteran alleged in March 2007 that "not only does 
my back now continuously pain me, it ha[s] debilitated me from 
doing jobs I would like to do, like other [than] road truck 
driving.  The pain [has] escalated and is now [a]ffecting my 
upper right thigh."

Likewise, the November 2007 VA examiner noted that the Veteran 
reported that his lumbar spine pain "is radiating down his right 
thigh to the lateral aspect of a level of approximately the mid 
femur....He states that when the pain does radiate down the right 
thigh, there is associated numbness."  On examination, the 
Veteran was intact to sharp versus dull, and to light touch.  The 
examiner did not provide a diagnosis or etiological opinion as to 
the Veteran's claimed right upper thigh disorder.

In April 2009, Dr. Chapleau noted that the Veteran reported 
having lower back pain which radiates to the lateral aspect of 
the right leg, and some pain into the groin, and some left leg 
pain down to the mid lateral thigh.  Dr. Chapleau's objective 
finding was that the Veteran had no neurologic deficit.

By contrast, in March 2010, Dr. Wilson opined that the Veteran's 
lumbosacral spine disorder at "L5-S1, being paracentral, 
confirms the tingling and numbing he feels down his legs."  He 
further opined that the Veteran's "right lower extremity 
condition/disability is as likely as not linked to the back 
problems complained of and diagnosed while in [service.]"  Dr. 
Wilson diagnosed the Veteran with severe incomplete paralysis, 
with marked muscular atrophy, and an inability to walk on his 
heels or toes.

On remand, if and only if the Veteran is granted service 
connection for his claimed lumbar spine disorder, the RO 
should schedule the Veteran for a new VA examination of his right 
upper thigh disorder, by an appropriate specialist.  The examiner 
should review the Veteran's claims file, and indicate whether 
such review was accomplished.  The examiner should also review 
the summary of the Veteran's in-service and post-service 
diagnoses provided above.  The examiner should also comment on 
Dr. Wilson's etiological opinion described above.  The examiner 
should provide a rationale for all opinions requested above.  If 
the examiner is unable to provide an opinion, he or she should 
state the reason(s) why.

Analysis:  Service Connection for a Mood Disorder, to Include as 
Secondary to Degenerative Disc Disease of the Lumbar Spine, and 
as Secondary to Tinnitus

As an initial matter, the Board finds that the issue of 
entitlement to service connection for a mood disorder is 
inextricably intertwined with the issue of service connection for 
degenerative disc disease of the lumbar spine.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, a new examination is required because the Veteran 
has been granted service connection for tinnitus, which he claims 
as another cause of his mood disorder.

The Veteran's service treatment records include some evidence of 
a mood disorder.  In his Reports of Medical History dated July 
1970, April 1974, February 1978, March 1989, June 1990, October 
1991, and February 1994, the Veteran checked boxes indicating 
that he did not have, and had never had, "depression or 
excessive worry" or "nervous trouble of any sort."

In his Report of Medical History dated March 1986, the Veteran 
again checked a box indicating that he did not have, and had 
never had, "nervous trouble of any sort."  However, he also 
checked the box indicating that he had "depression or excessive 
worry."

In his Reports of Medical Examination dated July 1970, April 
1974, February 1978, March 1986, March 1989, June 1990, and 
February 1994, clinicians determined that the Veteran's 
psychiatric condition was normal.  (Clinicians did not conduct an 
evaluation of the Veteran's psychiatric condition in October 
1991.)

After service, in July 1999, Dr. Bond, a private clinician, 
diagnosed the Veteran with "some minor anxiety problems 
associated with his business."  He noted that the Veteran had 
requested an anxiolytic medication.  In July 2000, Dr. Bond noted 
that the Veteran reported being in the process of selling his 
business because he did not have enough energy to run it, even 
though it was doing pretty well.  Dr. Bond diagnosed the Veteran 
with a "history of numerous stressors causing confusion and 
changes in sleep, appetite and fatigue that suggests possible 
situational depression."  Dr. Bond, in August 2000, diagnosed 
the Veteran with adjustment reaction with depressed mood.  In 
September 2002, Dr. Bond noted that the Veteran had been 
"treated for stress related depression and anxiety approximately 
3 years ago revolving around a failing business that has now been 
settled."

Another private clinician, S.A. Danahy, Ph.D., diagnosed the 
Veteran with depressive disorder not otherwise specified (NOS) in 
March 2004.  She listed the Veteran's extensive reported history, 
including his childhood, his failed post-service business, and 
his marital problems during service, including his report of 
driving his car into a tree in 1986.  Dr. Danahy did not provide 
an etiological opinion as to the Veteran's depressive disorder.

In March 2005, Dr. Bond diagnosed the Veteran with "moodiness of 
undetermined cause, possible hypogonadism."  Dr. Bond again 
diagnosed the Veteran with a history of depression, with mood 
changes, in July 2005.

The Veteran told a VA physician in September 2006 that his back, 
joint, and knee pain were causing his depression.  The VA 
physician diagnosed the Veteran with depression, but did not 
offer an etiological opinion.

A VA clinician diagnosed the Veteran in October 2006 with 
adjustment reaction with depressive features.  The clinician 
determined that "all of his problems seem to be mostly financial 
and marital."

VA provided the Veteran with a C&P mental disorders examination 
in December 2007.  The VA examiner, a physician, reviewed the 
claims file.  The Veteran reported that he had attempted suicide 
during service by driving his truck into a tree due to his 
marital problems.  The Veteran also reported having back pain and 
tinnitus.  The VA examiner diagnosed the Veteran with mood 
disorder due to a chronic pain condition with major depressive 
episode-like features.  She opined that "it appears at least as 
likely as not that his symptoms of depression are directly 
related to his chronic pain.  However, the patient also has a 
medical history that is significant for multiple episodes of 
depression which he was in the service, although I am unable to 
find documentation of many of these....In addition to the chronic 
back pain, the patient has had post-service stressors including 
some marital discord, family problems, bankruptcy, and the recent 
death of his mother."

The Veteran wrote in January 2010 that "the constant ringing in 
my ears continues to cause me loss of sleep and depression."

In March 2010, Dr. Wilson opined that the Veteran's "current 
depression is as likely as not linked to the depression problems 
complained of and diagnosed while in [service.]"  Quoting 
directly from VA's General Rating Formula for Mental Disorders, 
Dr. Wilson further opined that the Veteran's depression is 
characterized by "Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name."

The Board finds that a new VA examination is required for four 
reasons.  First, the Veteran has been accorded service connection 
for tinnitus, which he claims is a cause of his mood disorder; 
the Board requires an opinion as to the etiological relationship, 
if any, between the Veteran's service-connected tinnitus and his 
mood disorder.  Second, the Board requires comment on the 
conflicting etiological opinions currently of record.  Third, 
additional evidence regarding the Veteran's automobile accident 
in service could be probative of whether it was a suicide 
attempt, and whether his mood disorder at that time, if any, is 
related to his current mood disorder.  Fourth, if the Veteran is 
accorded service connection for his lumbar spine disorder, a new 
examination will be necessary to determine whether his mood 
disorder is secondary to that disability.

Analysis:  Service Connection for a Left Foot Disorder

The Veteran's service treatment records show some evidence of a 
foot disorder.  In his Reports of Medical History dated July 
1970, April 1974, February 1978, March 1986, March 1989, and 
February 1994, the Veteran checked boxes indicating that he did 
not have, and had never had, "foot trouble."  However, in his 
Reports of Medical History dated June 1990 and October 1991, the 
Veteran checked boxes indicating that he had "foot trouble."

In his Reports of Medical Examination dated July 1970, April 
1974, February 1978, March 1986, March 1989, June 1990, October 
1991, and February 1994, clinicians determined that the Veteran's 
lower extremities and musculoskeletal system were normal.

After service, in October 2008, a PNH clinician diagnosed the 
Veteran with plantar fasciitis (irritation and swelling of the 
thick tissue on the bottom of the feet).  The clinician did not 
provide an etiological opinion.

In March 2010, Dr. Wilson opined that the Veteran's "left 
ankle/foot condition/disability is as likely as not linked to the 
left ankle/foot problems complained of and diagnosed while in 
[service.]"

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

In this case, the information and evidence of record contains 
competent medical evidence of a left foot disorder; establishes 
that the Veteran reported having foot trouble in service in June 
1990 and October 1991, and indicates that his claimed symptoms 
may be associated with his in-service complaints.  Therefore, on 
remand, the Veteran should be provided with a VA examination of 
his claimed left foot disorder.  The examiner should review the 
Veteran's claims file, and indicate whether such review was 
accomplished.  The examiner should also review the summary of the 
Veteran's in-service and post-service diagnoses provided above.  
The examiner should provide an opinion as to whether it is at 
least as likely as not (meaning, a probability of 50 percent or 
greater) that the Veteran's left foot disorder was caused or 
aggravated as a result of his service.  The examiner should also 
comment on Dr. Wilson's etiological opinion described above.  The 
examiner should provide a rationale for all opinions requested 
above.  If the examiner is unable to provide an opinion, he or 
she should state the reason(s) why.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's motor 
vehicle accident which occurred in service in 
1985 (or, as he reported, in 1984, 1986, or 
1989), including any physical and 
psychological treatment records associated 
therewith.

2.  After completion of the above, schedule 
the Veteran for an orthopedic VA examination, 
by an appropriate specialist, to determine 
the etiology of his lumbar spine disorder(s).  
The examiner should review the Veteran's 
claims file, and indicate whether such review 
was accomplished.  The examiner should also 
review the summary of the Veteran's in-
service and post-service diagnoses provided 
above.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (meaning, a probability of 50 
percent or greater) that the Veteran's lumbar 
spine disorder(s) was caused or aggravated as 
a result of his service.

The examiner should also comment on the 
conflicting etiological opinions in the VA 
examiner's November 2007 report and Dr. 
Wilson's March 2010 report; if the examiner 
finds one report more accurate or probative 
than the other, he or she should explain why.

The examiner should provide a rationale for 
all opinions provided.  If the examiner is 
unable to provide an opinion, he or she 
should state the reason(s) why.

3.  After completion of the above, the RO 
should schedule the Veteran for a VA 
examination, by an appropriate specialist, to 
determine the etiology of his right upper 
thigh disorder.  The examiner should review 
the Veteran's claims file, and indicate 
whether such review was accomplished.  The 
examiner should also review the summary of 
the Veteran's in-service and post-service 
diagnoses provided above.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (meaning, a 
probability of 50 percent or greater) that 
the Veteran's thigh disorder(s) was caused or 
aggravated as a result of his service, or was 
caused or aggravated by his lumbar spine 
disorder(s).  The examiner should also 
comment on Dr. Wilson's etiological opinion 
described above.

The examiner should provide a rationale for 
all opinions requested above.  If the 
examiner is unable to provide an opinion, he 
or she should state the reason(s) why.

4.  After completion of the above, the RO 
should schedule the Veteran for a VA 
psychiatric examination of his mood 
disorder(s).  The examiner should review the 
Veteran's claims file, and indicate whether 
such review was accomplished.  The examiner 
should also review the summary of the 
Veteran's in-service and post-service 
diagnoses provided above.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (meaning, a 
probability of 50 percent or greater) that 
the Veteran's mood disorder(s) was caused or 
aggravated as a result of his service, or by 
his service-connected tinnitus.  The examiner 
should also provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's mood disorder(s) was caused or 
aggravated by his lumbar spine disorder.

The examiner should also comment on the 
conflicting etiological opinions described 
above; if the examiner finds one report more 
accurate or probative than the others, he or 
she should explain why.

The examiner should provide a rationale for 
all opinions requested above.  If the 
examiner is unable to provide an opinion, he 
or she should state the reason(s) why.

5.  After completion of the above, the RO 
should schedule the Veteran for a VA 
examination, by an appropriate specialist, of 
his left foot disorder(s).  The examiner 
should review the Veteran's claims file, and 
indicate whether such review was 
accomplished.  The examiner should also 
review the summary of the Veteran's in-
service and post-service diagnoses provided 
above.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (meaning, a probability of 50 
percent or greater) that the Veteran's left 
foot disorder was caused or aggravated as a 
result of his service.  The examiner should 
also comment on Dr. Wilson's etiological 
opinion described above.

The examiner should provide a rationale for 
all opinions requested above.  If the 
examiner is unable to provide an opinion, he 
or she should state the reason(s) why.

6.  After completion of the above, the AOJ 
should readjudicate the claims.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


